Citation Nr: 0533101	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for neurogenic 
bladder, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
nephrolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2001, the RO denied the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
neurogenic bladder.  In June 2001, the RO granted service 
connection for nephrolithiasis, and assigned an initial 
noncompensable evaluation effective to the date of claim; 
January 18, 2000.  The Board remanded the case in October 
2003 for further development.


FINDINGS OF FACT

1.  The veteran's neurogenic bladder is primarily manifested 
by urinary retention with recurrent urinary tract infections 
requiring self-catheterization every three hours during the 
day and an indwelling catheter device at night, but absent 
urinary frequency, urinary leakage requiring use of absorbent 
materials, or renal dysfunction.

2.  The veteran's nephrolithiasis has been manifested by 
recurrent calculi formation not requiring diet therapy, drug 
therapy or invasive-non-invasive procedures more than two 
times per year, and does not result in hydronephrosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's neurogenic bladder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7542 (2005).

2.  The criteria for a compensable initial evaluation for 
nephrolithiasis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7508 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher schedular 
ratings for his service connected neurogenic bladder and 
nephrolithiasis.  The Board has reviewed all the evidence in 
the veteran's claims folder, which includes, but is not 
limited to: service medical records; VA examinations dated 
May 1974, October 1991, July 1992, January 1995, July 1998; 
March 2000 and May 2001; VA inpatient and outpatient clinic 
records; medical records, statements and reports from Drs. 
Donald J. Gayda, James Keller, and Geoffrey M. Calvert; 
medical and legal documents associated with an application 
for disability benefits with the Social Security 
Administration (SSA); transcript of the veteran's personal 
hearing before the RO in January 1997; written statements 
from the veteran; and argument provided by the veteran's 
representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claims.

I.  Factual summary

Historically, the veteran developed prolonged urinary 
retention in 1993 as secondary to high dosage Imapramine 
prescribed by VA.  He was diagnosed with neurogenic bladder 
requiring self-catheterization every three hours during the 
day, and an indwelling catheter device at night.  A December 
1994 RO rating decision granted his claim of entitlement to 
VA compensation under the provisions of 38 U.S.C.A. § 1151.  
This disability has been rated as 30 percent disabling since 
the initial filing of the claim under Diagnostic Code 7542.

Thereafter, VA clinic records show the veteran's continued 
treatment for neurogenic bladder by self-catheterization 
every three hours during the day, and an indwelling catheter 
device at night.  In February 1994, he denied incontinence 
between his catheterizations.  He was hospitalized in October 
1994 for pyelonephritis, and placed on Bactrim suppression.  
He reports a history of urinary tract infections (UTI's) 
approximately every six months with a prescription of 
antibiotics as needed whenever his symptoms occurred.  He was 
hospitalized for a UTI in November 1996, and treated for a 
UTI in the outpatient setting in October 1997.  VA 
examination in July 1998 including his report of an inability 
to sense when his bladder was full.  He indicated that the 
only way he could be incontinent would be if he failed to 
catheterize himself.  His diagnostic testing revealed 
urinalysis consistent with a urinary tract infection, and a 
creatinine elevation consistent with mild renal 
insufficiency.

In December 1998, the veteran developed renal calculi as 
secondary to his chronic catheterizations.  He underwent a 
cystoscopy in January 1999 with stent placement following by 
extracorporeal shock wave lithotripsy (ESWL).  He required 
removal of the stent in March 1999 at which time no bladder 
stones were visualized.  At that time, his treating physician 
suggested high doses of Vitamin C to acidify his urine.  An 
intravenous urogram (IVP) conducted in September 1999 was 
interpreted as showing a small left kidney with diffuse 
parenchymal loss suggesting renal artery stenosis.  An 
abdominal x-ray demonstrated multiple calcific opacities 
consistent with urinary stones.  He denied passing any more 
stone fragments since March 1999.  In December 1999, he 
reiterated that his symptoms of pain and hematuria for renal 
stones had resolved.

On VA examination in March 2000, the veteran reported 
treating his neurogenic bladder by self-catheterization every 
three hours during the day, and an indwelling catheter device 
at night.  He also indicated having a UTI once every six 
months that he treated with an open prescription of 
Levofloxacin.  He was not on dialysis.  His physical 
examination demonstrated no urinary leakage with Valsalva 
maneuver.  He did not wear a diaper, and a catheter was not 
in place.  An urinalysis demonstrated 1+ bacteria with 
increased white blood cells.  He was given an impression of 
neurogenic bladder with history of urinary stones and UTI.

In pertinent part, the veteran's VA clinic records include 
his September 2000 report of having a lithotripsy performed 
in February 2000, but having not passed any stones recently.  
He passed a kidney stone in February 2001.  A urology clinic 
appointment in March 2001 noted that he had very little 
bladder sensation, and denied flank pain.  He indicated an 
inability to spontaneously void.  An IVP conducted in April 
2001 was interpreted by the radiologist as demonstrating a 
diminutive left kidney with diffuse cortical thickening 
suggestive of renal arterial insufficiency, and probable left 
lower pole renal calculus.  His urologist reported the 
findings as showing no evidence of hydronephrosis or stones, 
and indicated good drainage of the kidneys bilaterally.  He 
was started on Levaquin for a UTI.

In May 2001, the veteran underwent VA examination with 
benefit of review of his claims folder.  He treated his 
neurogenic bladder by self-catheterization every three hours 
during the day, and an indwelling catheter device at night.  
He denied symptoms such as lethargy, weakness, anorexia or 
weight loss.  His urinary frequency remained unchanged 
described as an inability to spontaneously void and having no 
incontinence or spontaneous leakage.  He did not use 
absorbent materials.  He continued to have UTI's 
approximately once every six months and was on levofloxacin 
suppression utilizing the medication whenever his urine 
became cloudy.  He was on no specific diet.  On physical 
examination, there was no evidence of urinary leakage.  The 
examiner offered a diagnosis of neurogenic bladder with 
history of urinary stones.  The examiner opined that the 
recurrent UTI's were secondary to the neurogenic bladder and 
need for intermittent catheterization.  His BUN, creatinine 
and IVP had been stable and provided no indication of poor 
renal function, although he did have a small left kidney with 
cortical thinning probably secondary to renal artery 
stenosis.  The examiner also opined that it was at least as 
likely as not that the veteran manifested recurrent renal 
calculi as related to the neurogenic bladder with 
accompanying urinary stasis.

An RO rating decision dated June 2001 granted entitlement to 
compensation for nephrolithiasis, and assigned an initial 
noncompensable rating.  The veteran has appealed the initial 
rating assigned.

In June 2001, the veteran underwent placement of a suprapubic 
button and catheter.  His suprapubic button was removed 
several weeks later.  He was treated for a UTI in September 
2001.  A computerized tomography (CT) in January 2003 showed 
no evidence of hydronephrosis bilaterally but detected a 
small 5 mm. nonobstructing left renal calculus.  He reported 
some difficulty with self-catheterization and a little 
"seepage" between catheterizations, but an April 2003 
cystoscopy showed no evidence of urethral stricture.  A May 
2003 clinic record reported that cystoscopy results were 
negative, but that he was to avoid use of Tylenol due to a 
creatinine level of 1.3 and gastroesophageal reflux (GERD) 
symptoms.  In June 2003, he had possible right orchitis 
treated with Levaquin.  A urology consultation in October 
2003 noted his report of no longer using a Foley catheter at 
night as he controlled his bladder by limiting his late 
evening fluid.  He did not appreciate any sensation in the 
bladder, and was recently treated for a UTI.  His BUN and 
creatinine studies were reported as normal.  He was treated 
for a UTI in April 2004 at which time he reported continued 
self catheterization every three hours and, from time to 
time, a UTI and a little hematuria.

II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

III.  Increased rating - neurogenic bladder

Diagnostic Code 7542, the Rating Schedule for neurogenic 
bladder, provides that disabilities considered thereunder 
should be rated in accordance with the rating schedule for 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7542 (2005).  Voiding dysfunction is rated according to urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a (2005).  The predominant area of dysfunction shall 
be considered for rating purposes.  Id.  The current 30 
percent rating in effect contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.  
This is the maximum schedular rating for obstructed voiding.

A higher 40 percent rating would be warranted for urine 
leakage requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, or urinary frequency 
with a daytime voiding interval of less than 1 hour, or 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a (2005).

The lay and medical evidence in this case is not in material 
dispute.  For much of the appeal period, the veteran's 
neurogenic bladder has been primarily manifested by urinary 
retention requiring self-catheterization every three hours 
during the day, and an indwelling catheter device at night.  
As indicated above, he holds the maximum rating for 
obstructed voiding under 38 C.F.R. § 4.115a.

An alternative rating for urine leakage under 38 C.F.R. 
§ 4.115a requires the veteran to have the need for wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  The veteran's reports some "seepage" occurring in 
between catheterizations, but he has never worn absorbent 
materials.  As such, the preponderance of the evidence is 
against consideration of a higher rating under the criteria 
for urine leakage.  With respect to urinary frequency, the 
veteran catheterizes himself three times a day, and indicates 
no need for night catheterization when he limits his liquid 
intake.  Accordingly, the Board finds that rating the 
veteran's disability on the basis of urinary frequency is not 
appropriate.  

Finally, the Board notes that the veteran's recurrent UTI's 
have been associated with his neurogenic bladder and need for 
catheterization.  The criteria for a rating under Diagnostic 
Code 7542 takes into account recurrent urinary tract 
infections secondary to obstruction.  VA clinic records note 
the veteran to have an elevated creatinine level consistent 
with mild renal insufficiency.  However, the VA examiner in 
May 2001 opined that the veteran's creatinine and BUN levels 
have remained stable and did not indicate any evidence of 
renal dysfunction.  On October 2003 VA urology consultation 
reported the BUN and creatinine levels as normal.  As such, 
consideration of a higher rating for renal dysfunction is not 
warranted.  

In short, the nature of the veteran's service-connected 
neurogenic bladder disorder involves obstructed voiding.  He 
is rated at the maximum, 30 percent, for such disability.  In 
so holding, the Board has deemed the veteran as competent to 
describe his symptoms of neurogenic bladder.  However, the 
lay and medical evidence of record does not establish his 
entitlement to a rating in excess of 30 percent for 
neurogenic bladder.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Increased rating - nephrolithiasis

Diagnostic Code 7508, the Rating Schedule for 
nephrolithiasis, indicates that kidney disorders should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; (3) or invasive or non-invasive procedures more 
than two times per year.  However, if any of the above-stated 
requirements are met, a 30 percent disability rating is 
assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2005).  

Diagnostic Code 7509, the Rating Schedule for hydronephrosis, 
assigns a 10 percent disability rating for disorders with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (2005).  A 20 percent disability rating is assigned 
for frequent attacks of colic, requiring catheter drainage.  
A 30 percent disability rating is assigned for frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  Finally, severe hydronephrosis is rated 
as renal dysfunction.  Id.

During the appeal period, the veteran has manifested 
recurrent stone formation as evidenced by radiologic studies.  
He passed calculi in December 1998 following by a cystoscopy 
with ESWL in January 1999, and removal of a stent in March 
1999.  Thereafter, he had a lithotripsy performed in 
September 2000, passed calculi in March 2001, and had a 
cystoscopy performed in April 2003.  His recurrent calculi 
formation has not been treated with drug or diet therapy nor 
invasive or non-invasive procedures more than two times per 
year.  As such, the schedular criteria for rating 
nephrolithiasis under Diagnostic Code 7508 are not for 
application.  Furthermore, an April 2001 IVP and January 2003 
CT scan demonstrated no evidence of hydronephrosis.  There is 
no clinical evidence of constant albuminuria, definite 
decrease in kidney function or hypertension manifested by 
diastolic pressure predominantly 120 or more.  As such, the 
schedular criteria of Diagnostic Code 7509 are not applicable 
to the facts of this case.  

The veteran is deemed competent to describe his symptoms of 
nephrolithiasis, but the overall lay and medical evidence of 
record does not establish his entitlement to a compensable 
initial rating.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) 
(West 2002).

IV.  Extraschedular consideration

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The veteran has not required frequent 
hospitalized treatment for his service connected neurogenic 
bladder and nephrolithiasis.  Although he requires self 
catheterizations every three hours, the schedular criteria 
reflect the degree of industrial impairment due to continuous 
catheterization.  He has not claimed an inability to work due 
to his neurogenic bladder and nephrolithiasis, and the claims 
folder does not reflect any factors that would be considered 
exceptional or unusual for his type of disability.  The Board 
does not find the extent of the veteran's symptoms to be out 
of proportion to the schedular disability rating assigned 
and, therefore, finds no basis upon which to refer the case 
to the Director of Compensation and Pension for 
extraschedular consideration.  VAOPGCPREC 6-96 (Aug. 16, 
1996).

V.  Duty to assist and provide notice

In so holding, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law on November 9, 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated February 2002 
and April 2004, as well as the rating decision on appeal, the 
statement of the case (SOC), the supplemental statements of 
the (SSOC) and the March 2001 conference report, told him 
what was necessary to substantiate his claims.  In fact, the 
rating decision on appeal, the SOC, the SSOC's and the 
conference discussion provided him with specific information 
as to why his claims were being denied, and of the evidence 
that was lacking.  

The February 2002 and April 2004 letters satisfied the 
elements of (2) and (3) by notifying the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records, or records from other Federal agencies, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The February 2002 letter advised him "[y]ou have 
the right under the VCAA to submit or identify any other 
evidence relevant to your claim."  The April 2004 letter 
advised him "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  The July 2004 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claims on 
appeal.  The RO also obtained legal and medical documents 
pertaining to the veteran's application for SSA disability 
benefits.  VA has provided the veteran with VA examination 
based upon review of the claims folder, to include obtaining 
opinion identifying all residuals of neurogenic bladder.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  The Board 
finds that there is no reasonable possibility that any 
further assistance would be capable of substantiating the 
claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to a rating in excess of 30 percent 
for neurogenic bladder is denied.

The claim of entitlement to an initial compensable evaluation 
for nephrolithiasis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


